Name: Commission Regulation (EC) No 2933/94 of 1 December 1994 altering the basic amount of the import levies on syrups and certain other products in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12. 94 Official Journal of the European Communities No L 308/13 COMMISSION REGULATION (EC) No 2933/94 of 1 December 1994 altering the basic amount of the import levies on syrups and certain other products in the sugar sector Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market rate established during the reference period from 30 November 1994, as regards floating currencies, should be used to calculate the levies, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 33/94 (2), and in particular Article 16 (8) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as amended by Regulation (EC) No 3528/93 (4), and in particular Article 5 thereof, Whereas the import levies on syrups and certain other sugar products were fixed by Commission Regulation (EC) No 2909/94 ^; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 2909/94 to the informa ­ tion known to the Commission that the basic amount of the levy on syrups and certain other sugar products at present in force should be altered ; Article 1 The basic amounts of the import levy on the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 , as fixed in the Annex to Regulation (EC) No 2909/94 are hereby altered to the amounts shown in the Annex hereto . Article 2 This Regulation shall enter into force on 2 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 22, 27. 1 . 1994, p. 7. (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 320, 22. 12. 1993, p. 32. O OJ No L 307, 1 . 12. 1994, p. 19 . No L 308/14 2. 12. 94Official Journal of the European Communities ANNEX to die Commission Regulation of 1 December 199A altering die basic amount of the import levy on syrups and certain other products in the sugar sector (ECU) CN code Basic amount per percentage point of sucrose content and per 100 kg net of the product in question (') Amount of levy per 100 kg of dry matter (') 1702 20 10 0,3477  1702 20 90 0,3477  1702 3010  43,62 1702 40 10  43,62 1702 60 10  43,62 1702 60 90 10Q  82,88 1702 60 90 90 (3) 0,3477  1702 90 30  43,62 1702 90 60 0,3477  1702 90 71 0,3477  1702 90 90 10 (4)  82,88 1702 90 90 90 0 0,3477  2106 90 30  43,62 2106 90 59 0,3477  (') No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC. 0 Taric code : Inulin syrup. For the purposes of classification under this subheading, 'Inulin syrup' means the immediate product obtained by hydro ­ lysis of inulin or oligofructoses. (3) Taric code : CN code 1702 60 90, other than inulin syrup. (4) Taric code : Inulin syrup. For the purposes of classification under this subheading, 'Inulin syrup' means the immediate product, other than that falling within subheading 1702 60 90, obtained by hydrolysis of inulin or oligofructoses, containing by weight in the dry state at least 10 % fruc ­ tose in free form or as sucrose. f5) Taric code : CN code 1702 90 90, other than inulin syrup.